Title: To James Madison from John G. Jackson, 26 April 1811
From: Jackson, John G.
To: Madison, James


My dear Sir.
Clarksburg April 26th 1811
Having commenced my sheep Shearing I cannot resist the desire to send you a sample of a singular fleece produced by a species of sheep purchased in this Country by me. The Animal is entirely covered with similar wool & has a curious appearance tho it differs from the ordinary sheep only in its wool. I presume it would be valuable in the manufacture of shawls &c. If you obtain any information of the use & value of such wool please advise me of it that I may encourage the growth of the sheep.
Your friends observe with concern the efforts of a faction, & of disappointed expectants to reduce you to their level. But they observe it undismayed as to its effects upon you, or upon the nation. The language of Parson Horne to Junius may with great truth be applied to them “You bite against a file cease Viper.” Such licentiousness & such collisions grow naturally out of our form of Government, their great corrective is public opinion, & the complete safeguard against them is conscious rectitude. You my dear Sir have both on your side. With affectionate regards to Mrs M yours truly
J G Jackson
